
	
		II
		109th CONGRESS
		2d Session
		S. 3535
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2006
			Mr. Talent (for himself,
			 Mr. Martinez, Mr. Isakson, and Mr.
			 Chambliss) introduced the following bill; which was read twice and
			 referred to the Committee on Banking,
			 Housing, and Urban Affairs
		
		A BILL
		To modernize and update the National Housing Act and to
		  enable the Federal Housing Administration to use risk based pricing to more
		  effectively reach underserved borrowers, and for other
		  purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited as the Expanding American
			 Homeownership Act of 2006.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Single family mortgage insurance reform
					Sec. 101. Short title.
					Sec. 102. Findings and purposes.
					Sec. 103. Conforming loan limits and maximum principal loan
				obligation.
					Sec. 104. Extension of mortgage term.
					Sec. 105. Cash investment requirement.
					Sec. 106. Mortgage insurance premiums.
					Sec. 107. Rehabilitation loans.
					Sec. 108. Discretionary action.
					Sec. 109. Insurance of condominiums.
					Sec. 110. Mutual Mortgage Insurance Fund.
					Sec. 111. Hawaiian home lands and Indian
				reservations.
					Sec. 112. Conforming and technical amendments.
					Sec. 113. Home equity conversion mortgages.
					Sec. 114. Conforming loan limit in disaster areas.
					Sec. 115. Savings provision.
					Sec. 116. Implementation.
					TITLE II—Manufactured housing mortgage insurance
					Sec. 201. Short title.
					Sec. 202. Findings and purposes.
					Sec. 203. Exception to limitation on financial institution
				portfolio.
					Sec. 204. Insurance benefits.
					Sec. 205. Maximum loan limits.
					Sec. 206. Insurance premiums.
					Sec. 207. Technical corrections.
				
			ISingle family
			 mortgage insurance reform
			101.Short
			 titleThis title may be cited
			 as the FHA Modernization Act of
			 2006.
			102.Findings and
			 purposes
				(a)FindingsCongress
			 finds that—
					(1)one of the
			 primary missions of the Federal Housing Administration is to reach borrowers
			 underserved or not served by the existing conventional marketplace;
					(2)the Federal
			 Housing Administration has a long history of innovation and has pioneered the
			 30-year self-amortizing mortgage and a safe-to-seniors reverse mortgage
			 product, both of which were once thought too risky by private lenders;
					(3)the Federal
			 Housing Administration single family mortgage insurance program has
			 traditionally been a major provider of mortgage insurance for home
			 purchases;
					(4)the Federal
			 Housing Administration mortgage insurance premium structure, as well as the
			 Federal Housing Administration's product offerings, should be revised to
			 reflect the enhanced ability of the Federal Housing Administration to determine
			 risk at the loan level and to allow Federal Housing Administration to better
			 respond to changes in the mortgage market;
					(5)during past
			 recessions, including the oil-patch downturns in the mid-1980s, the Federal
			 Housing Administration remained a viable credit enhancer and was therefore
			 instrumental in preventing a more catastrophic collapse in housing markets and
			 a greater loss of homeowner equity; and
					(6)as housing price
			 appreciation slows and interest rates rise, many homeowners and prospective
			 homebuyers will need the less-expensive, safer financing alternative that the
			 Federal Housing Administration mortgage insurance provides.
					(b)PurposesThe purposes of this title are—
					(1)to provide
			 flexibility to the Federal Housing Administration to allow for the insurance of
			 housing loans for low- and moderate-income homebuyers during all economic
			 cycles in the mortgage market;
					(2)to modernize the
			 Federal Housing Administration single family mortgage insurance program by
			 making such program more reflective of enhancements to loan-level risk
			 assessments and changes to the mortgage market; and
					(3)to adjust the
			 loan limits for the single family mortgage insurance program to reflect rising
			 house prices and the increased costs associated with new construction.
					103.Conforming
			 loan limits and maximum principal loan obligationSection 203(b)(2) of the National Housing
			 Act (12 U.S.C. 1709(b)(2)) is amended—
				(1)by inserting not to exceed the
			 lesser of after in an amount;
				(2)by striking subparagraphs (A) and (B) and
			 inserting the following—
					
						(A)(i)in the case of a
				1-family residence, the median 1-family house price in the area, as determined
				by the Secretary; and
							(ii)in the case of a 2-, 3-, or
				4-family residence, the percentage of such median price that bears the same
				ratio to such median price as the dollar amount limitation in effect under
				section 305(a)(2) of the Federal Home Loan Mortgage Corporation Act (12 U.S.C.
				1454(a)(2)) for a 2-, 3-, or 4-family residence, respectively, bears to the
				dollar amount limitation in effect under such section for a 1-family residence;
				or
							(B)the dollar amount
				limitation determined under such section 305(a)(2) for a residence of the
				applicable size, except that the dollar amount limitation in effect for any
				area under this subparagraph may not be less than the greater of—
							(i)the dollar amount
				limitation in effect under this section for the area on October 21, 1998;
				or
							(ii)65 percent of
				the dollar limitation determined under such section 305(a)(2) for a residence
				of the applicable
				size.
							;
				(3)in the first
			 undesignated paragraph, by striking the second sentence (relating to average
			 cost); and
				(4)by striking the
			 last undesignated paragraph.
				104.Extension of
			 mortgage termSection
			 203(b)(3) of the National Housing Act (12 U.S.C. 1709(b)(3)) is amended by
			 striking thirty-five years (or thirty years if such mortgage is not
			 approved for insurance prior to construction and inserting 40
			 years.
			105.Cash
			 investment requirementSection
			 203(b)(9) of the National Housing Act (12 U.S.C. 1709(b)(9)) is amended—
				(1)by striking
			 (except with respect to and all that follows through
			 larger amount and inserting an amount, if
			 any,;
				(2)by striking the
			 comma after determine and inserting based on factors
			 determined by the Secretary and commensurate with the likelihood of
			 default;
				(3)by striking
			 of the Secretary's and all that follows through
			 insured);
				(4)by striking the
			 first colon and inserting a period;
				(5)by striking the
			 first proviso; and
				(6)by striking
			 Provided further, That for and inserting
			 For.
				106.Mortgage
			 insurance premiumsSection
			 203(c) of the National Housing Act (12 U.S.C. 1709(c)(2)) is amended by adding
			 at the end the following:
				
					(3)(A)For mortgages insured
				by the Secretary under this title that are secured by 1 to 4 family dwellings
				and for which the loan application is received by the mortgagee on or after
				October 1, 2006, the Secretary may establish a mortgage insurance premium
				structure involving a single premium collected prior to the insurance of the
				mortgage or periodic payments, or both, without regard to any maximum or
				minimum premium amounts set forth in this subsection. The rate of premium for a
				mortgage may vary during the mortgage term as long as the basis for determining
				the variable rate is determined prior to the execution of the mortgage. The
				Secretary may change a premium structure established under this subparagraph if
				the change is not applied to any mortgage already executed.
						(B)A premium structure shall be
				established or changed under subparagraph (A) by providing notice to mortgagees
				and by providing notice to Congress at least 30 days prior to the date that the
				premium structure is to be established or changed.
						(C)In establishing a premium structure
				under subparagraph (A) or when changing such a premium structure the Secretary
				shall consider the following:
							(i)The effect on the ability of the
				Secretary to meet the operational goals of the Mutual Mortgage Insurance Fund
				as provided in section 202(a).
							(ii)Underwriting variables.
							(iii)The extent to which new pricing
				has potential for acceptance on the private market.
							(iv)The administrative capability of
				the Secretary to administer the proposed premium structure.
							(v)The effect on the ability of the
				Secretary to maintain the availability of mortgage credit and provide stability
				to mortgage
				markets.
							.
			107.Rehabilitation
			 loansSection 203(k) of the
			 National Housing Act (12 U.S.C. 1709(k)) is amended—
				(1)in paragraph (1),
			 by striking on and all that follows through 1978;
			 and
				(2)in paragraph
			 (5)—
					(A)by striking
			 General Insurance Fund the first place it appears and inserting
			 Mutual Mortgage Insurance Fund; and
					(B)in the second
			 sentence, by striking the comma and all that follows through the period at the
			 end, and inserting a period.
					108.Discretionary
			 action
				(a)Transfer of
			 notice requirementsSection 203 of the National Housing Act (12
			 U.S.C. 1709) is amended by striking subsection (s);
				(b)Notice
			 provisionsSection 202 of the National Housing Act (12 U.S.C.
			 1708) is amended—
					(1)by redesignating
			 subsection (e) as subsection (f); and
					(2)by inserting
			 after subsection (d) the following new subsection (e):
						
							(e)Notice of
				discretionary actionWhenever the Secretary has taken any
				discretionary action to suspend or revoke the approval of any mortgagee to
				participate in any mortgage insurance program under this subchapter, the
				Secretary shall provide prompt notice of the action and a statement of the
				reasons for the action to—
								(1)the Secretary of
				Veterans Affairs;
								(2)the chief
				executive officer of the Federal National Mortgage Association;
								(3)the chief
				executive officer of the Federal Home Loan Mortgage Corporation;
								(4)the Administrator
				of the Rural Housing Service;
								(5)if the mortgagee
				is a national bank, or a subsidiary or affiliate of such a bank, the
				Comptroller of the Currency;
								(6)if the mortgagee
				is a State bank that is a member of the Federal Reserve System or a subsidiary
				or affiliate of such a bank, or a bank holding company or a subsidiary or
				affiliate of such a company, the Board of Governors of the Federal Reserve
				System;
								(7)if the mortgagee
				is a State bank that is not a member of the Federal Reserve System or is a
				subsidiary or affiliate of such a bank, the Board of Directors of the Federal
				Deposit Insurance Corporation; and
								(8)if the mortgagee
				is a Federal or State savings association or a subsidiary or affiliate of a
				savings association, the Director of the Office of Thrift
				Supervision.
								.
					109.Insurance of
			 condominiums
				(a)In
			 generalSection 234 of the National Housing Act (12 U.S.C. 1715y)
			 is amended—
					(1)in subsection
			 (c)—
						(A)in the first
			 sentence, by striking the period and inserting the following , and (3)
			 the project has a blanket mortgage insured by the Secretary under subsection
			 (d).; and
						(B)by striking
			 thirty-five and inserting 40; and
						(2)in subsection
			 (g), by striking , except and all that follows through the
			 period at the end and inserting a period.
					(b)First
			 mortgagesSection 201(a) of the National Housing Act (12 U.S.C.
			 1707(a)) is amended by striking the semicolon and inserting or (3) a
			 first mortgage given to secure the unpaid purchase price of a fee interest in,
			 or long-term leasehold interest in, a 1 family unit in a multifamily project,
			 including a project in which the dwelling units are attached, semi-detached, or
			 detached, and an undivided interest in the common areas and facilities which
			 serve the project;.
				110.Mutual
			 Mortgage Insurance Fund
				(a)Establishment
			 of fundSection 202(a) of the National Housing Act (12 U.S.C.
			 1708) is amended to read as follows:
					
						(a)Mutual mortgage
				insurance fund
							(1)EstablishmentSubject
				to the provisions of the Federal Credit Reform Act of 1990, there is hereby
				created a Mutual Mortgage Insurance Fund (referred to in this section as the
				Fund), which shall be used by the Secretary to carry out the
				provisions of this title with respect to mortgages insured under section 203.
				The Secretary is authorized to use amounts in the Fund to guarantee any
				mortgage insured under section 203.
							(2)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary for the cost of—
								(A)loan guarantees
				authorized under this subsection; and
								(B)administering
				such loan guarantees.
								(3)Limit on loan
				guaranteesCommitments to guarantee loans under the subsection
				may be made by the Secretary only to the extent that total loan principal, any
				part of which is guaranteed, does not exceed the amount specified in annual
				appropriations acts each year.
							(4)Annual
				independent actuarial study
								(A)Study and
				reportThe Secretary shall—
									(i)provide for an
				independent actuarial study of the Fund to be conducted annually; and
									(ii)report annually
				to the Congress regarding the financial status of the Fund.
									(B)Content of
				studyEach study required under subparagraph (A) shall analyze
				the financial position of the Fund and recommend adjustments to underwriting
				standards, program participation, or premiums, if necessary, to ensure that the
				Fund remains financially sound.
								(C)Timing of
				reportThe Secretary shall submit a report required under
				subparagraph (A) to Congress each quarter, with the first report submitted on
				the later of—
									(i)the last day of
				the first quarter of fiscal year 2007; or
									(ii)90 days after
				the date of enactment of this subsection.
									(D)Additional
				requirements of the reportEach report required under
				subparagraph (A) shall detail—
									(i)the cumulative
				volume of loan guarantee commitments made for the fiscal year;
									(ii)the types of
				loans insured, categorized by risk;
									(iii)significant
				changes between actual and projected claim and prepayment activity;
									(iv)projected versus
				actual loss rates; and
									(v)updated
				projections of the annual subsidy rates to ensure that increases in risk to the
				Fund are identified and mitigated by adjustments to underwriting standards,
				program participation, or premiums, and the Fund's financial soundness is
				maintained.
									(5)Additional
				responsibilityThe Secretary shall ensure that the Fund remains
				financially sound.
							(6)Adjustment of
				premiums
								(A)Authority of
				the secretaryIf, pursuant to the independent actuarial study of
				the Fund required under paragraph (4), the Secretary determines that the Fund
				is not meeting the operational goals established under subparagraph (B) or
				there is a substantial probability that the Fund will not maintain its
				established target subsidy rate, the Secretary may either make—
									(i)programmatic
				adjustments under section 203 as necessary to reduce the risk to the Fund;
				or
									(ii)appropriate
				premium adjustments.
									(B)Operational
				goalsThe operational goals of the Fund are—
									(i)charging
				borrowers an appropriate premium for the risk that such borrower poses to the
				Fund;
									(ii)minimizing the
				default risk to the Fund and to homeowners;
									(iii)curtailing the
				impact of adverse selection on the Fund; and
									(iv)meeting the
				housing needs of the target mortgagors of the
				Fund.
									.
				(b)Amendment to
			 Section 205Section 205 of the National Housing Act (12 U.S.C.
			 1711) is amended by striking subsections (g) and (h).
				(c)Amendment to
			 Section 203Section 203(v) of the National Housing Act (12 U.S.C.
			 1709(v)) is amended by—
					(1)striking
			 Notwithstanding section 202 of this title, the and inserting
			 The; and
					(2)striking
			 General Insurance Fund and all that follows through the period
			 at the end and inserting Mutual Mortgage Insurance Fund..
					(d)Amendments to
			 General Insurance FundSection 519(e) of the National Housing Act
			 (12 U.S.C. 1735c(e)) is amended by—
					(1)striking
			 203(b) and inserting 203; and
					(2)striking
			 (except and all that follows through 203(i) and
			 inserting except as determined by the Secretary.
					(e)Home equity
			 conversion mortgagesSection 255(i)(2)(A) of the National Housing
			 Act (12 U.S.C. 1715z–20(i)(2)A)) is amended by striking General
			 Insurance Fund and inserting Mutual Mortgage Insurance
			 Fund.
				111.Hawaiian home
			 lands and Indian reservations
				(a)Single family
			 mortgage insuranceSection 247(c) of the National Housing Act (12
			 U.S.C. 1715z–12) is amended—
					(1)in the heading,
			 by striking General
			 Insurance Fund and inserting Mutual Mortgage Insurance
			 Fund;
					(2)in the first
			 sentence, by striking General Insurance Fund established in section
			 519 and inserting Mutual Mortgage Insurance Fund;
			 and
					(3)in the second
			 sentence, by striking the comma and all that follows through the period at the
			 end and inserting , except that all references in section 204 to section
			 203 shall be construed to refer to the section under which the mortgage is
			 insured..
					(b)Mortgage
			 insurance on Indian reservationsSection 248(f) of the National
			 Housing Act (12 U.S.C. 1715z–13) is amended—
					(1)in the heading,
			 by striking General
			 Insurance Fund and inserting Mutual Mortgage Insurance
			 Fund;
					(2)in the first
			 sentence, by striking General Insurance Fund established in section
			 519 and inserting Mutual Mortgage Insurance Fund;
			 and
					(3)in the second
			 sentence, by striking the comma and all that follows through the period at the
			 end and inserting , except that all references in section 204 to section
			 203 shall be construed to refer to the section under which the mortgage is
			 insured..
					112.Conforming and
			 technical amendments
				(a)Repeal of
			 sectionsThe following sections of the National Housing Act are
			 repealed:
					(1)Section 203(i)
			 (12 U.S.C. 1709(i)).
					(2)Section 203(o)
			 (12 U.S.C. 1709(o)).
					(3)Section 203(p) (12 U.S.C. 1709(p)).
					(4)Section 203(q)
			 (12 U.S.C. 1709(q)).
					(5)Section 222 (12
			 U.S.C. 1715m).
					(6)Section 237 (12
			 U.S.C. 1715z–2).
					(7)Section 245 (12
			 U.S.C. 1715z–10).
					(b)Definition of
			 areaSection 203(u)(2)(A) of the National Housing Act (12 U.S.C.
			 1709(u)(2)(A)) is amended by striking shall and all that follows
			 through the semicolon at the end and inserting means a metropolitan
			 statistical area, as established by the Office of Management and
			 Budget;.
				(c)Definition of
			 StateSection 201(d) of the National Housing Act (12 U.S.C.
			 1707(d)) is amended by striking the Trust Territory of the Pacific
			 Islands and inserting the Northern Marianas
			 Islands.
				113.Home equity
			 conversion mortgagesSection
			 255 of the National Housing Act (12 U.S.C. 1715z–20) is amended—
				(1)in subsection
			 (g)—
					(A)by striking the
			 first sentence; and
					(B)by striking
			 section 203(b)(2) and inserting section 305(a)(2) of the
			 Federal Home Loan Mortgage Corporation Act;
					(2)in subsection
			 (i)(1)(C), by striking limitations and inserting
			 limitation; and
				(3)by adding a new
			 subsection as follows:
					
						(n)Authority for
				home purchase
							(1)In
				generalNotwithstanding any other provision in this section, the
				Secretary may insure, upon application by a mortgagee, a home equity conversion
				mortgage upon such terms and conditions as the Secretary may prescribe, when
				the primary purpose of the home equity conversion mortgage is to enable an
				elderly mortgagor to purchase a 1 to 4 family dwelling in which the mortgagor
				will occupy or occupies one of the units.
							(2)Limitation on
				principal obligationA home equity conversion mortgage insured
				under paragraph (1) shall involve a principal obligation that does not exceed
				the dollar amount limitation determined under section 305(a)(2) of the Federal
				Home Loan Mortgage Corporation Act for a residence of the applicable
				size.
							.
				114.Conforming
			 loan limit in disaster areasSection 203(h) of the National Housing Act
			 (12 U.S.C. 1709) is amended—
				(1)by striking
			 Notwithstanding and inserting the following:
					
						(1)In
				generalNotwithstanding
						;
				(2)by inserting
			 after value of property the following: “plus any initial service
			 charges, appraisal, inspection, and other fees in connection with the mortgage,
			 as approved by the Secretary”; and
				(3)by adding at the
			 end the following:
					
						(2)Temporary
				agreements to insure mortgagesIn any case in which the single
				family residence to be insured under this subsection is within a jurisdiction
				in which the President has declared a major disaster as described in paragraph
				(1), the Secretary is authorized for a temporary period not to exceed 36 months
				from the date of such Presidential declaration, to enter into agreements to
				insure a mortgage which involves a principal obligation of up to 100 percent of
				the dollar limitation determined under section 305(a)(2) of the Federal Home
				Loan Mortgage Corporation Act for a single family residence, and not in excess
				of 100 percent of the appraised value of the property plus any initial service
				charges, appraisal, inspection and other fees in connection with the mortgage
				as approved by the
				Secretary.
						.
				115.Savings
			 provisionAny mortgage insured
			 under title II of the National Housing Act before the date of enactment of this
			 title shall continue to be governed by the laws, regulations, orders, terms,
			 and conditions to which it was subject to on the day prior to the date of
			 enactment of this title.
			116.Implementation
				(a)In
			 generalThe Secretary shall by notice establish any additional
			 requirements that may be necessary to immediately carry out the provisions of
			 this title.
				(b)Effect of
			 noticeAny notice required under subsection (a) shall take effect
			 upon the date of issuance of such notice.
				IIManufactured
			 housing mortgage insurance
			201.Short
			 titleThis title may be cited
			 as the Federal Housing Administration
			 Manufactured Housing Loan Act of 2006.
			202.Findings and
			 purposes
				(a)FindingsCongress
			 finds that—
					(1)manufactured
			 housing plays a vital role in providing housing for low- and moderate-income
			 families in the United States;
					(2)the Federal
			 Housing Administration title I insurance program for manufactured home loans
			 traditionally has been a major provider of mortgage insurance for home-only
			 transactions;
					(3)the manufactured
			 housing market is in the midst of a prolonged downturn which has resulted in a
			 severe contraction of traditional sources of private lending for manufactured
			 home purchases;
					(4)during past
			 downturns the Federal Housing Administration title I insurance program for
			 manufactured homes has filled the lending void by providing stability until the
			 private markets could recover;
					(5)in 1992, during
			 the manufactured housing industry's last major recession, over 30,000
			 manufactured home loans were insured under title I;
					(6)in 2004, fewer
			 than 2,000 manufactured housing loans were insured under title I;
					(7)the loan limits
			 for title I manufactured housing loans have not been adjusted for inflation
			 since 1992; and
					(8)such problems
			 with the title I program have resulted in an atrophied market for manufactured
			 housing loans, leaving American families who have the most difficulty achieving
			 homeownership without adequate financing options for home-only manufactured
			 home purchases.
					(b)PurposesThe
			 purposes of this title are—
					(1)to provide
			 adequate funding for the Federal Housing Administration-insured manufactured
			 housing loans for low- and moderate-income homebuyers during all economic
			 cycles in the manufactured housing industry;
					(2)to modernize the
			 Federal Housing Administration title I insurance program for manufactured
			 housing loans to enhance participation by Ginnie Mae and the private lending
			 markets; and
					(3)to adjust the low
			 loan limits for title I manufactured home loan insurance to reflect the
			 increase in costs since such limits were last increased in 1992 and to index
			 such limits to inflation.
					203.Exception to
			 limitation on financial institution portfolio
				(a)Insurance of
			 financial institutionsThe second sentence of section 2(a) of the
			 National Housing Act (12 U.S.C. 1703(a)) is amended—
					(1)by striking
			 In no case and inserting Other than in connection with a
			 manufactured home or a lot on which to place such a home (or both), in no
			 case; and
					(2)by striking the
			 colon and inserting a period.
					(b)ClarificationThe
			 proviso in section 2(a) of the National Housing Act (12 U.S.C. 1703(a)) is
			 amended by striking Provided, that with and
			 inserting With.
				204.Insurance
			 benefits
				(a)Manufactured
			 housing loansSection 2(b) of the National Housing Act (12 U.S.C.
			 1703(b)), is amended by adding at the end the following:
					
						(8)Insurance
				benefits for manufactured housing loansAny contract of insurance
				with respect to loans, advances of credit, or purchases in connection with a
				manufactured home or a lot on which to place a manufactured home (or both) for
				a financial institution that is executed under this title after the date of the
				enactment of this provision by the Secretary shall be conclusive evidence of
				the eligibility of such financial institution for insurance, and the validity
				of any contract of insurance so executed shall be incontestable in the hands of
				the bearer from the date of the execution of such contract, except for fraud or
				misrepresentation on the part of such
				institution.
						.
				(b)ApplicabilityThe
			 provisions of this section shall only apply to loans that are registered or
			 endorsed for insurance after the date of enactment of this section.
				205.Maximum loan
			 limits
				(a)Dollar
			 amountsSection 2(b)(1) of the National Housing Act (12 U.S.C.
			 1703(b)(1)) is amended—
					(1)in clause (ii) of
			 subparagraph (A), by striking $17,500 and inserting
			 $24,500;
					(2)in subparagraph
			 (C), by striking $48,600 and inserting
			 $68,040;
					(3)in subparagraph
			 (D), by striking $64,800 and inserting
			 $90,720;
					(4)in subparagraph
			 (E), by striking $16,200 and inserting $22,680;
			 and
					(5)by realigning
			 subparagraphs (C), (D), and (E) 2 ems to the left so that the left margins of
			 such subparagraphs are aligned with the margins of subparagraphs (A) and
			 (B).
					(b)Annual
			 indexingSection 2(b) of the National Housing Act (12 U.S.C.
			 1703(b)), as amended by section 204, is amended by adding at the end the
			 following:
					
						(9)Indexing
							(A)In
				generalThe Secretary shall develop a method of indexing in order
				to annually adjust the loan limits established in subparagraphs (A)(ii), (C),
				(D), and (E) of this subsection.
							(B)Basis of
				indexThe index method developed under subparagraph (A) shall be
				based on the manufactured housing price data collected by the United States
				Census Bureau.
							(C)TimingThe
				Secretary shall develop the index method required under subparagraph (A) not
				later than 1 year after the date of enactment of this
				paragraph.
							.
				(c)Technical and
			 conforming changesSection 2(b)(1) of the National Housing Act
			 (12 U.S.C. 1703(b)(1)) is amended—
					(1)by striking
			 No and inserting Except as provided in the last sentence
			 of this paragraph, no; and
					(2)by adding the
			 following flush text after subparagraph (G):
						
							The
				Secretary shall, by regulation, increase the dollar amount limitations in
				subparagraphs (A)(ii), (C), (D), and (E) according to the index method
				developed in paragraph
				(9)..
					206.Insurance
			 premiumsSection 2(f) of the
			 National Housing Act (12 U.S.C. 1703(f)) is amended—
				(1)by striking
			 (f) The Secretary and by inserting the following:
					
						(f)Insurance
				Premiums
							(1)In
				generalThe Secretary
							;
				and
				(2)by adding at the
			 end the following:
					
						(2)Manufactured
				home loans
							(A)Premium
				structureNotwithstanding paragraph (1), in the case of a loan,
				advance of credit, or purchase in connection with a manufactured home or a lot
				on which to place such a home (or both), the Secretary may establish a mortgage
				insurance premium structure involving a single premium collected prior to the
				insurance of the mortgage or periodic payments, or both.
							(B)RateThe
				rate of premium for a mortgage under subparagraph (A) may vary during the
				mortgage term as long as the basis for determining the variable rate is
				determined prior to the execution of the mortgage.
							(C)Change in
				premiumsThe Secretary may change a premium structure established
				under this paragraph if the change is not applied to any mortgage already
				executed.
							(D)NoticeA
				premium structure shall be established or changed under this paragraph by
				providing notice to lenders and by providing notice to Congress at least 30
				days prior to the date that the premium structure is to be established or
				changed.
							.
				207.Technical
			 corrections
				(a)DatesSection
			 2(a) of the National Housing Act (12 U.S.C. 1703(a)) is amended—
					(1)by striking
			 on and after July 1, 1939,; and
					(2)by striking
			 made after August 2, 1954.
					(b)Authority of
			 the SecretarySection 2(c) of the National Housing Act (12 U.S.C.
			 1703(c)) is amended to read as follows:
					
						(c)Authority of
				the Secretary
							(1)In
				generalNotwithstanding any other provision of law, the Secretary
				is authorized—
								(A)to deal with,
				complete, rent, renovate, modernize, insure, or assign or sell at public or
				private sale, or otherwise dispose of, for cash or credit in the discretion of
				the Secretary, and upon such terms and conditions and for such consideration as
				the Secretary shall determine to be reasonable, any real or personal property
				conveyed to or otherwise acquired by the Secretary, in connection with the
				payment of insurance heretofore or hereafter granted under this title,
				including any evidence of debt, contract, claim, personal property, or security
				assigned to or held by the Secretary in connection with the payment of
				insurance heretofore or hereafter granted under this section; and
								(B)to pursue to
				final collection, by way of compromise or otherwise, all claims assigned to or
				held by the Secretary and all legal or equitable rights accruing to the
				Secretary in connection with the payment of such insurance, including unpaid
				insurance premiums owed in connection with insurance made available by this
				title.
								(2)Rule of
				constructionSection 3709 of the Revised Statutes shall not be
				construed to apply to any contract of hazard insurance or to any purchase or
				contract for services or supplies on account of such property if the amount
				thereof does not exceed $25,000.
							(3)Delegation of
				power
								(A)In
				generalThe power to convey and to execute in the name of the
				Secretary, deeds of conveyance, deeds of release, assignments and satisfactions
				of mortgages, and any other written instrument relating to real or personal
				property or any interest therein heretofore or hereafter acquired by the
				Secretary pursuant to the provisions of this title may be exercised by an
				officer appointed by the Secretary without the execution of any express
				delegation of power or power of attorney.
								(B)Rule of
				constructionNothing in this paragraph shall be construed to
				prevent the Secretary from delegating such power by order or by power of
				attorney, in the discretion of the Secretary, to any officer or agent the
				Secretary may
				appoint.
								.
				
